Citation Nr: 0019638	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disorder on a 
direct basis and as secondary to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which found that no new and material 
evidence had been submitted to reopen the claims for service 
connection for schizophrenia and service connection for a 
skin disorder.  In addition, the RO denied entitlement to 
pension.  During this appeal, the veteran moved and his 
claims folder was transferred to the San Diego RO.  A 
personal hearing was held before a hearing officer at the RO 
in February 1995.  In November 1995, the RO granted the 
veteran's claim for pension.  In addition, the Hearing 
Officer clarified that the issue concerning the skin disorder 
was entitlement to service connection for that disability and 
not whether new and material evidence had been submitted to 
reopen a claim for service connection for a skin disorder.  
The Hearing Officer denied the claim for service connection 
for a skin disorder.  In rating decision of November 1997, 
the RO granted service connection for schizophrenia.  
Accordingly, the only issue before the Board at this time is 
entitlement to service connection for a skin disorder.

The Board notes that in February 2000 the veteran requested a 
Travel Board hearing before a Board member.  In a statement 
dated in May 2000, however, the veteran noted that he no 
longer wanted a hearing and that his case should be forwarded 
to the Board for a decision.

FINDINGS OF FACT

1.  The evidence shows that the veteran was treated for 
several skin disorders during service.

2.  Service connection has been granted for schizophrenia, 
chronic and undifferentiated type with generalized anxiety 
disorder; there are no other service-connected disabilities.

3.  There is evidence that the veteran's service-connected 
schizophrenia aggravated his current skin disorder, diagnosed 
as psoriasis.


CONCLUSION OF LAW

The claim of service connection for a chronic skin disorder, 
diagnosed as psoriasis, is plausible.  38 U.S.C.A. 
§ 5107(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current skin disorder, 
diagnosed as psoriasis, is related to skin disorders for 
which he received treatment in service.  It is also contended 
that the veteran's service-connected schizophrenia aggravates 
his current skin disorder.

Factual Background

The veteran served in the United States Army during the 
Vietnam era.  He served overseas in Germany for part of his 
active duty.  The evidence shows that he was not stationed in 
Vietnam.

The service medical records show that the veteran had dry 
skin at the time of his entrance examination in July 1973.  A 
record dated in December 1973 shows that the veteran had a 
skin problem on his face and the diagnosis was facial acne.  
In October 1974, the veteran complained of a rash and the 
diagnosis was neurodermatitis.  In December 1974, the veteran 
again complained of a rash.  It was noted that he had acne on 
his face with macular, papular lesions.  There were some 
vesicular lesions.  He had a boil under his left eye.  On 
both feet, he had erythematous areas with cracking and 
peeling.  The diagnoses were cystic acne and tinea pedis.  In 
May 1975, the veteran had a papular macular rash on his face.  
It was noted that he had acne on his face and he was given 
special soap to use.  A record dated in June 1975 shows that 
the veteran's rash was clearing up.  However, he presented 
with a maculated rash on his testicle and penis.  Another 
record dated in September 1975 shows that the veteran 
complained of a rash on his penis.  No diagnosis was 
provided.

VA outpatient treatment records show that in August 1976, the 
veteran was treated for a rash on his penis.  It was 
indicated that the veteran had been treated for this rash 
while in service.  The veteran also had skin lesions on his 
face.  The diagnosis was herpes simplex on glans penis.

Several lay statements were submitted in November 1977.  
Those statements, however, discuss the veteran's behavior and 
psychiatric condition and are silent as to any observed skin 
disorder.

A private psychiatric evaluation report by Dr. D. B., dated 
in June 1988, notes a diagnosis on Axis III of history by 
patient of psoriasis.  The psychiatric evaluation report does 
not provide information as to any skin disorder present at 
that evaluation.

Additional VA outpatient treatment records dated in the 
1990's show that the veteran was treated for and diagnosed 
with psoriasis.  A VA examination report dated in March 1992 
shows that the veteran reported a history of psoriasis since 
about 1975.  An examination of the skin revealed no psoriatic 
patches but there was apparent fungal infection in the groin 
which the veteran reported had been present for many years.  
The diagnoses included a history of psoriasis and fungal 
infection in the groin.

A statement from Dr. C. S., dated in May 1993, notes that the 
veteran had been under his care from March 1977 to September 
1992 and had been treated for various skin conditions 
including tinea dermatitis, psoriasis, plantar warts, and 
inclusion cysts.  Dr. C. S. did not provide copies of the 
requested clinical records of the veteran's treatment.

Private medical records from A-West Dermatology and Surgery 
show that the veteran had psoriatic plaques on his elbows, 
scalp, lateral trunk and groin.  He was treated for psoriasis 
from July 1994 to October 1994.

In February 1995, the veteran testified at a hearing before a 
hearing officer at the RO.  The veteran stated that the first 
time he saw a doctor for a skin disorder was during service 
when he was in Maryland.  (Transcript at 11.)  He further 
stated that after service he went to the VA hospital in 
Detroit on one occasion for treatment of his skin disorder 
and then he went home and began receiving treatment from Dr. 
C. S.  (Transcript at 11.).  The veteran testified that he 
did not have skin problems prior to service.  (Transcript at 
18.).

A VA examination report dated in March 1995 shows that the 
veteran had multiple psoriatic lesions: one on the left elbow 
measuring 1.5 cm in diameter; one each on either side of the 
trunk measuring 1.5 cm; two lesions on the lateral aspect of 
his right thigh measuring less than 2.0 cm; and a 0.5 cm 
lesion in the coccygeal region.  In addition, the veteran had 
multiple psoriatic lesions in his scalp.  The pertinent 
diagnosis was psoriasis.

At a VA dermatology examination in April 1998, the veteran 
reported that, at the age of 18, he developed a small, red, 
scaly patch on the glans penis.  He claimed he could not get 
any treatment for the disorder and there was no diagnosis.  
He indicated that he was given ointment for the problem.  The 
veteran further reported that he developed scaly, 
erythematous patches on his torso, extremities, and scalp in 
1975.  It was not until after service when he saw a 
dermatologist that the diagnosis of psoriasis was made.  The 
veteran reported that the pruritus was severe at times.  On 
examination there were erythematous scaly patches on the 
elbows and on the scalp.  In the groin, he had some bilateral 
scaling with lichenification and some erythema.  He also had 
a couple of patches on the lower back and some perianal 
erythema.  The diagnosis was psoriasis, well controlled at 
present, but severe by history.  The examiner commented that 
clinicians believed that there was a relationship between 
stress and recurrences of psoriasis but that it was difficult 
to prove scientifically that stress causes psoriasis.  He 
further noted that stress could influence the course of 
psoriasis but there was no evidence that stress produced 
psoriasis directly.

A VA dermatology report dated in October 1998 notes that the 
veteran was service connected for chronic, undifferentiated 
schizophrenia, evaluated as 100 percent disabling.  The 
veteran had a history of a chronic skin condition since he 
was 18 years old.  The physician reviewed the veteran's 
claims folder and photographs taken at the April 1998 VA 
examination which showed scaly lesions on the veteran's 
penis, as well as psoriatic-like lesions on his elbows and 
some scaly, lichenoid lesions around the ear and in the groin 
and pudendal regions.  The physician noted that there was 
insufficient evidence in the literature to confirm that any 
psychiatric condition conclusively causes a specific 
dermatological condition.  He further noted that although it 
had been believed for many years that psychological facts 
might exacerbate dermatologic conditions and there had been 
speculation that psoriasis and psychiatric conditions might 
be related, the evidence was inadequate to support the 
hypothesis that a psychiatric condition directly caused a 
dermatological condition.  In this case, the physician noted 
that the veteran's dermatological condition began prior to 
the time when he began receiving treatment for a psychiatric 
disorder.  The physician provided an opinion that, in all 
probability, the veteran's dermatological condition and his 
psychiatric condition 
were independent of each other and there was no causal 
relationship between the two disorders.  The physician 
further stated that it was his belief that the veteran's 
dermatological condition was not likely to be a manifestation 
of his psychiatric condition.  

In July 1999, this physician provided an addendum to the 
October 1998 VA dermatology report.  He noted that he did not 
believe that the veteran's psychiatric medication exacerbated 
his psoriasis or any other skin condition.

Analysis

The Board finds that, based on the April 1998 VA examination 
report, the veteran's claim for service connection for a skin 
disorder on the theory that it is secondary to the service-
connected schizophrenia is plausible and thus well grounded 
within the meaning of 38 U.S.C.A. § 5107.  See Hensley v. 
West, No. 99-7029 (Fed. Cir. May 12, 2000); Beck v. West, No. 
97-1884 (U.S. Vet. App. June 27, 2000).  The reason for the 
well-grounded determination stems from that examiner's 
opinion that stress played a role in the course of psoriasis.  
It is true that other evidence is to the contrary.  Evidence, 
however, is not weighed at the well-grounded stage of the 
claim. 

Once the veteran has established a well-grounded claim for a 
disability on one theory or basis of entitlement, the claim 
on other bases is well grounded.  See Schroeder v. West, No. 
99-7103 (Fed. Cir. May 18, 2000).  In this case, since the 
veteran has established a well-grounded claim for service 
connection for a skin disorder on the theory that it is 
secondary to the service-connected schizophrenia, the claim 
for service connection on a direct basis is held to be well 
grounded as well 
and the VA has a duty to assist the veteran in the 
development of that theory of the claim.  The Board finds 
that additional development is necessary with regard to the 
claim of service connection for a skin disorder on a direct 
basis and that is addressed in the REMAND hereinafter.


ORDER

The claim of service connection for a skin disorder is well 
grounded.

REMAND

As noted above, the veteran's claim for service connection 
for a skin disorder on a direct basis is well grounded and 
the VA has a duty to assist the veteran in developing this 
theory of the claim. It appears that the veteran's complete 
service medical records have not been located and associated 
with the claims file.  Specifically, his separation 
examination report has not been associated with those 
records.  

The evidence of record shows that, although the veteran has 
had VA dermatology examinations and the examiners have 
commented about the relationship between his current skin 
disorder and a service-connected psychiatric disability, 
there is no medical opinion with regard to a relationship 
between the veteran's current skin disorder and the multiple 
symptoms observed during his period of service.  Therefore, 
another VA dermatology examination is necessary.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Records Center in St. Louis, 
Missouri, and again request any 
additional service medical records, in 
particular the veteran's separation 
examination report.

2.  The RO should then arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to examine the 
veteran's current skin disorder.  All 
indicated tests and studies should be 
performed.  The claims folder must be 
made available to and reviewed by the 
examining physician.  The examiner is 
requested to provide an opinion as to 
whether any current skin disorder is 
related to the veteran's service and the 
skin problems for which he was treated in 
service.  The examiner should also 
comment on whether the veteran's 
psychiatric disorder may cause or 
aggravate psoriasis.

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, he and his representative 
should be provided a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

